DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it is less than 50 words.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the 159.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification contains reference numerals not found in the drawings, as detailed above.  Appropriate correction is required.
Claim Objections
Claims 1-17 are objected to because of the following informalities:  
In claim 1 lines 8-9, and claim 15 lines 8-9, “wherein the pivot axis is adjustable in position with respect to the valve member and the servo-piston” should be changed to --wherein the pivot axis is adjustable in position with respect to a valve member of the valve arrangement and the servo-piston-- since it is otherwise unclear what is meant by “the valve member”.
In claims 2 and 16, line 4, “the pivot axis adjustment” should be changed to --the pivot axis adjustment sleeve-- for consistency.

In claim 15 lines 10-11, “a valve member” should be changed to --the valve member-- since a valve member is already recited in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication JP2009243435 to Takeo.
Takeo discloses a control system for controlling an angular position of a swashplate (12) of an axial piston hydraulic pump (10) or motor, the angular position of the swashplate (12) being determined by a servo-piston (30) (Figures 1 and 2; paragraphs [0014]-[0016] and [0022]) , the control system comprising: 

a pivot arm (90) configured to pivot about a pivot axis (91a) in concert with movement of the servo-piston (20), wherein an angular position of the pivot arm (90) is indicative of the angular position of the swashplate (12) (since they are coupled together the position of one will always indicate the position of the other), and wherein the pivot axis (91a) is adjustable in position with respect to a valve member of the valve arrangement (40, 50)  and the servo-piston (20) (Figures 1 and 2; paragraphs [0037]-[0040]); and 
a spring (44) for transferring spring load between the pivot arm (90) and the valve member of the valve arrangement (40, 50) (Figures 1 and 2; paragraphs [0042]-[0050], wherein the pivot arm 90 is connected to the spring guide 80 by pin 95, and the spring guide 80 is connected to the valve member by spring 44 which is connected to the valve spools 30 and 40 via retainers 45 and 55).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication JP2009243435 to Takeo in view of U. S. Patent Publication 2016/0348654 to Yasuda.
Takeo discloses a control system for controlling an angular position of a swashplate (12) of an axial piston hydraulic pump (10) or motor, the angular position of the swashplate (12) being determined by a servo-piston (30) (Figures 1 and 2; paragraphs [0014]-[0016] and [0022]) , the control system comprising: 
a valve arrangement (40, 50) for providing a charge pressure to the servo-piston (30) which causes the servo-piston (30) to alter the angular position of the swashplate (12) (Figures 1 and 2; paragraph [0022]); 
a pivot arm (90) configured to pivot about a pivot axis (91a) in concert with movement of the servo-piston (20), wherein an angular position of the pivot arm (90) is indicative of the angular position of the swashplate (12) (since they are coupled together the position of one will always indicate the position of the other), and wherein the pivot axis (91a) is adjustable in position with respect to a valve member of the valve arrangement (40, 50)  and the servo-piston (20) (Figures 1 and 2; paragraphs [0037]-[0040]); and 
a spring (44) for transferring spring load between the pivot arm (90 and the valve member of the valve arrangement (40, 50) (Figures 1 and 2; paragraphs [0042]-[0050], wherein the pivot arm 90 is connected to the spring guide 80 by pin 95, and the spring guide 80 is connected to the valve member by spring 44 which is connected to the valve spools 30 and 40 via retainers 45 and 55),

wherein the valve member is a first valve spool (40), wherein the valve arrangement (40, 50) includes a second valve spool (50) co-axially aligned with the first valve spool (40) along a valve axis, wherein first and second solenoids (2, 3) respectively move the first (40) and second (50) valve spools along the valve axis, wherein a first end of the pivot arm (90) is positioned between the first (40) and second (50) valve spools, wherein a second end of the pivot arm (90) engages the servo-piston (30), wherein the pivot axis (91a) is positioned between the first and second ends of the pivot arm (90), wherein actuation of the first solenoid (2) causes the servo-piston (30) to operate the pump or motor in a forward mode, and wherein actuation of the second solenoid (3) causes the servo-piston (30) to operate the pump or motor in a reverse mode, and wherein the position of the pivot axis (91a) is adjusted to move the pivot arm either toward the first valve spool (40) or toward the second valve spool (50) to set the pivot arm (90) in a position in which balanced flow characteristics are achieved for both forward and rearward operation of the pump or motor (Figures 1 and 2; paragraphs [0022], [0027], [0028] and [0037]-[0039]).
Takeo does not teach an angle sensor.  Yasuda teaches a control system comprising:
an angle sensor (12c) for sensing the angular position of a pivot arm (63), (arm 63 is connected to the swashplate which is connected to angle sensing shaft 6b, the position of which is sensed by the sensor, and since the arm 63 is connected to the shaft 6b the position of one will always indicate the position of the other), wherein a 
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the control system taught by Takeo with the angle sensor taught by Yasuda in order to provide “a feedback signal to the controller during actuation of [the] servo unit” (paragraph [0064]).
Yasuda teaches an angle sensor which looks symmetrical and as such likely can be rotated 180 degrees about the pivot axis relative to the pivot arm (see Fig. 14), but is otherwise silent as to the angle sensor being angularly adjustable.  However, it would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to the angle sensor being angularly adjustable, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication JP2009243435 to Takeo in view of U. S. Patent Publication 2016/0348654 to Yasuda and WIPO Publication WO2018168882 to Inada.
The examiner notes that U. S. Patent Publication 2020/0011308 to Inada claims priority to WIPO Publication WO2018168882 to Inada and as such is being treated as 
Takeo teaches a single spring 44 between the pivot arm and the pivot arm and the valve spools. Inada teaches a control system comprising:
a first piston (71) and a spring comprises a first spring (32) between a first end of the pivot arm (90) and a first valve spool (30), and a second piston (71) and the spring comprises a second spring (42) between the first end of the pivot arm (90) and the second valve spool (40) (Figures 4 and 6; paragraphs [0053]-[0055] and [0059])
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the control system taught by Takeo with the valve spool to pivot arm connection taught by Yasuda in order to allow for the use of separate springs between the pivot arm and the valve spools (instead of the one 44 taught by Takeo), thereby allowing for the use of springs having different stiffnesses between the pivot arm and each of the valve spools to vary to motion of each of the valve spools separately form the other.
Allowable Subject Matter
Claims 2-10, 16 and 17 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach a control system having all the limitations of claims 1 and 2, or claims 15 and 16, but more specifically comprising a pivot shaft coupled to the pivot arm, the pivot shaft defining the pivot axis and being adapted to pivot in .
The examiner notes that while Takeo teaches a pivot shaft (91a) coupled to the pivot arm (90), the pivot shaft (91a) defining the pivot axis, the nut (96) is not a pivot axis adjustment sleeve  While the pivot shaft (91a) is rotatably mounted is mounted in the nut (96) before the nut (96) is tightened, the nut (96) is mounted within a receptacle defined by a housing of the valve assembly, and the pivot shaft (91a) is eccentric with respect to the nut (96), the pivot shaft (91a) is fixed by the nut instead of being adapted to pivot in concert with the pivot arm (90) about the pivot axis, and rotation of the nut (96) about its center axis relative to the housing of the valve assembly does not adjusts the position of the pivot axis (91a) with respect to the valve assembly and the servo-piston (20), but instead it locks the piston shaft (91a) in position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Loritz teaches a control system for a hydraulic pump or motor like the one claimed, but does not teach a swashplate or the use of an angle sensor
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746